In an action to recover damages for personal injuries sustained as a result of being bitten by defendant’s dog, defendant appeals from an order of the Supreme Court, Westchester County, entered June 27, 1960, which grants plaintiffs’ motion for summary judgment striking out defendant’s answer and which sets the case down for an assessment of damages. Order reversed, without costs, and motion denied. In our opinion, the record presents issues of fact for a jury’s determination. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.